SUMMARY ORDER
Plaintiff appeals summary judgment granted for Defendant in a case brought for discrimination under the ADA, 42 U.S.C. § 12112(a). We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
Plaintiff argues that the District Court erred by granting summary judgment. We do not address here whether Plaintiff has made a prima facie showing of discrimination. Rather, we find that Defendant offered a plausible nondiscriminatory explanation for its actions, and Plaintiff has failed to offer enough evidence to show that this reason is pretextual. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); Heyman v. Queens Village Comm., 198 F.3d 68, 72 (2d Cir.1999); Fisher v. Vassar College, 114 F.3d 1332, 1337, 1346-47 (2d Cir.1997) (en banc). We note that it is most unfortunate that neither the District Court nor the opposing counsel explained to the Plaintiff the consequences of summary judgment. See Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620-21 (2d Cir.1999); Champion v. Artuz, 76 F.3d 483, 485 (2d Cir.1996) (per curiam); Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir.1994) (per curiam). Nevertheless, we believe that Plaintiff sufficiently understood the nature of a summary judgment motion and the consequences of the proceeding. See Sawyer v. Am. Fed’n of *394Gov’t Employees, 180 F.3d 31, 35 (2d Cir. 1999); Vital, 168 F.3d at 621.
We have considered all of Plaintiffs arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.